      Case: 4:20-cr-00452-SEP Doc. #: 2 Filed: 08/27/20 Page: 1 of 3 PageID #: 6

                              UNITED STATES DISTRICT COURT                       SUPPRESSED        FllEO
                               EASTERN DISTRICTDF MISSOURI
                                    EASTERN DIVISION                                             AUG 2 7 2020
                                                                                               U. S. DISTRICT COURT
UNITED STATES OF AMERICA,                             )                                      EASTERN DISTRICT OF MO
                                                      )                                               ST.LOUIS
                       Plaintiff,                     )
                                                      )
 v.                                                   )     4:20CR452 CDP/DDN
                                                      )
 BRADLEY REID,                                        )
                                                      )
                       Defendant.·                    )

                                          INDICTMENT

                                          COUNT ONE

        The Grand Jury charges that:

        On or about June 23, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                        BRADLEY REID,

 the Defendant herein, knowingly possessed a fireann, knowing he had previously been convicted

 in a court oflaw of one or more crimes punishable by a term of imprisonment exceeding one year,

 and the firearm previously traveled in interstate or foreign commerce during or prior to being in

the Defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l).

                                          COUNT TWO

        The Grand Jury further charges that:

       ·On or about June 23, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                        BRADLEY REID,

. the Defendant herein, did knowingly and intentionally possess, with the intent to distribute, a

mixture or substance containing a detectable amount of fentanyl, .a Schedule II controlled

 substance drug.
(        Case: 4:20-cr-00452-SEP Doc. #: 2 Filed: 08/27/20 Page: 2 of 3 PageID #: 7

           In violation of Title 21, United States Code Section 84l(a)(l), and punishable under Title

     21, United States Code, Section 841(b)(l)(C).

                                             COUNT THREE

             The Grand Jury charges that:
                     I

            On or about June 23, 2020, in City of St. Louis, within the Eastern District of Missouri,

                                            BRADLEY REID,

    I the Defendant herein, did knowingly and intentionally possess, with the intent to distribute, a

     mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II

     controlled substance drug.

           In violation of Title 21, United States Code Section 841(a)(l), and punishable under Title

     21, United States Code, Section 841(b)(l)(C).

                                              COUNT FOUR

            The Grand Jury further charges that:

            On or about June 23, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                            BRADLEY REID,

     the Defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime

     which may be prosecuted in a court of the United States, that is, to possess with the intent to

     distribute one or more controlled substances as set forth in Counts Two and Three.

            In violation of Title 18, United States Code, Sections 2(a) and 924(c)(l).

                                                 COUNT FIVE

            The Grand Jury further charges that:

            On or about May 6, 2019, in City of St. Louis, within the Eastern District of Missouri,

                                            BRADLEY REID,

     the Defendant herein; knowingly possessed a firearm, knowing he had previously been convicted
 r         Case: 4:20-cr-00452-SEP Doc. #: 2 Filed: 08/27/20 Page: 3 of 3 PageID #: 8
, I




      in a court of law of one or more crimes punishable by a term of imprisonment exceeding one

      year, and the firearm previously traveled in interstate or foreign commerce during or prior to

      being in the Defendant's possession.

           In violation of Title 18, United States Code, Section 922(g)(l ).



                                                                   A TRUE BILL



                                                                   FOREPERSON
      JEFFREY B. JENSEN
      United States Attorney



      JENNIFER SZCZUCINSKI, #56906MO
      Special Assistant United States Attorney
